
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.41



EXECUTIVE MANAGEMENT AGREEMENT


        EXECUTIVE MANAGEMENT AGREEMENT (this "Agreement"), effective as of
February 1, 2002, (the "Effective Date"), by and between SAMSONITE CORPORATION,
a Delaware corporation (the "Company"), and LUC VAN NEVEL, a resident of Belgium
(the "Executive").


W I T N E S S E T H:


        WHEREAS, the Company desires to retain the services of the Executive and
to enter into this Agreement as of the Effective Date.

        WHEREAS, the Executive is willing to serve the Company on the terms and
conditions herein provided.

        NOW, THEREFORE, in consideration of the foregoing and of the premises
and covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.    EMPLOYMENT

        The Company agrees to employ the Executive and the Executive agrees to
serve the Company on the terms and conditions set forth herein.

        2.    TERM

        The term of this Agreement (the "Term") shall begin on February 1, 2002
and shall continue for successive one-year periods (each a "Contact Year")
ending on January 31, 2003 and January 31 of each year thereafter, provided that
this Agreement shall automatically terminate on February 1, 2007 without notice
and without further action to be taken by any party. The Executive's employment
hereunder shall terminate at the end of the Term, unless sooner terminated
pursuant to Section 5.

        3.    POSITION AND DUTIES

        (a)  The Executive shall serve as President and Chief Executive Officer
(the "CEO") of the Company and shall perform the duties and services prescribed
herein and as may be prescribed from time to time by the Board of Directors of
the Company or any duly authorized committee thereof (the "Board"). The
Executive shall perform such duties to the best of his ability and in a diligent
and proper manner.

        (b)  The Company acknowledges that the Executive is devoting some of his
business time to providing executive management services to certain subsidiaries
of the Company, including Samsonite Europe N.V. and its direct and indirect
subsidiaries. Except for time devoted to the affairs of Samsonite Europe N.V.
and its direct and indirect subsidiaries, and except during customary vacation
periods and periods of illness, the Executive shall, during his employment
hereunder, devote his full business time and attention to the performance of
services for the Company, and as determined by the Board. As part of the
Executive's duties hereunder, it is contemplated that the Executive shall travel
to the Company's headquarters in Denver, Colorado as may be necessary or
appropriate to perform his duties hereunder.

        (c)  Nothing in this Agreement shall affect the Executive's duty of
loyalty and duty of care to the Company and its subsidiaries as provided under
applicable state laws.

        (d)  If the Company has a committee of senior executives to oversee the
Company's operations, then the Company shall cause the Executive to be a member
of such committee.

        4.    COMPENSATION AND RELATED MATTERS

        (a)  Salary. During the period of the Executive's employment hereunder,
the Company or a subsidiary of the Company shall pay to the Executive a salary
("Base Salary") in equal installments in accordance with normal payroll
practices of the Company but not less frequently than monthly. The Base Salary
shall be payable at the rate of $325,000 per annum. The payments of Base Salary
hereunder shall not in any way limit or reduce any other obligation of the
Company hereunder, and no other compensation, benefit or payment hereunder shall
in any way limit or reduce the obligation of the Company to pay the Executive's
Base Salary hereunder. The Board, at any time and from time to time, may
increase (but not reduce) the Base Salary payable under this Agreement, and
increase in the Base Salary shall become effective at the time indicated by the
Board without the need for an amendment to this Agreement.

        (b)  Expenses. The Executive shall be entitled to receive prompt
reimbursement from the Company of all reasonable expenses incurred by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while away from home on business or at the request of and in the
service of the Company, in accordance with the policies and procedures
established by the Company from time to time.    The Executive shall furnish the
Company with evidence that all such expenses covered by this Section 4(b) were
incurred as the Company may from time to time reasonably request.

        (c)  Intentionally Omitted.

        (d)  Incentive Bonus. The Executive shall be eligible to receive an
annual incentive bonus (the "Incentive Bonus") in respect of each fiscal year of
the Company that ends during the Term (each, a "Reference Year"), subject to the
provisions of Section 6. For each Reference Year ending after January 31, 2001,
the Incentive Bonus shall consist of two parts, an EBITDA Target Bonus
(comprising 75% of the Incentive Bonus) and an Individual Performance Bonus
(comprising 25% of the Incentive Bonus), both of which shall be calculated as a
percentage of the fixed sum of $525,000 (the "Base Amount"), as set forth below.
It is contemplated that the Executive's Incentive Bonus for the relevant
Reference Year will equal 100% of the Base Amount, if 100% of the targeted
EBITDA and 100% of the targeted individual performance are achieved.

        (i)    The EBITDA Target Bonus is intended to reflect an assessment of
the financial performance of the Company on a consolidated basis. The Board, in
consultation with the CEO, shall determine the EBITDA target for each Reference
Year (the "Annual EBITDA Target"), promptly after the business plan for such
Reference Year is presented to, and approved by, the Board (such business plan,
the "Business Plan"). The Executive shall be informed of the Annual EBITDA
Target promptly after it is determined by the Board. It is understood that the
Annual EBITDA Target for the relevant Reference Year will be based on the
Business Plan for such Reference Year, and will represent a realistic and
achievable forecast that is not intended to be unduly conservative or
aggressive. Notwithstanding the foregoing, the Annual EBITDA Target for the
relevant Reference Year shall include the EBITDA of the Company's non-U.S.
operations at the exchange rate specified in the Business Plan for such
Reference Year, and shall eliminate the effect of any realized or unrealized
hedging gains and/or losses reflected in the Business Plan. The Board shall have
the right, acting unilaterally and in good faith, to adjust any Annual EBITDA
Target upon the occurrence of any acquisition, disposition or other significant
event, that was not contemplated at the time that such target was determined.
"EBITDA" means, for the relevant Reference Year, the Company's consolidated
operating earnings, plus depreciation and amortization (as reflected in the
Company's audited financial statements), adjusted so that it is calculated on
the same basis as the Annual EBITDA Target for such Reference Year (including,
without limitation, the exchange rate calculation referred to above); provided
that EBITDA shall exclude extraordinary gains and/or losses and gains and/or
losses from the sale of assets outside of the ordinary course of business,
unless such gains and/or losses were reflected in the Business Plan. The "EBITDA
Attainment Percentage" means, for the relevant Reference Year, the quotient
obtained by dividing EBITDA by the Annual EBITDA Target.

        (ii)  The EBITDA Target Bonus for the relevant Reference Year shall be
that percentage of the Base Amount set forth in the right-hand column of the
following table directly opposite the EBITDA Attainment Percentage set forth in
the left-hand column of said table. "BA" in the table refers to the Base Amount.

EBITDA Attainment %

--------------------------------------------------------------------------------

  % of BA

--------------------------------------------------------------------------------

Less than 90   0 90   18.75 91   24.38 92   30.00 93   35.63 94   41.25 95  
46.88 96   52.50 97   58.13 98   63.75 99   69.38 100   75.00 101   76.13 102  
77.25 103   78.38 104   79.50 105   80.63 106   81.75 107   82.88 108   84.00
109   85.13 110   86.25 111   88.88 112   91.50 113   94.13 114   96.75 115  
99.38 116   102.00 117   104.63 118   107.25 119   109.88 120   112.50 Greater
than 120   112.50

        If the calculation of an EBITDA Attainment Percentage results in a whole
percentage number plus a fraction, then the EBITDA Attainment Percentage shall
be rounded up to the next whole percentage number shown in the foregoing tables
if that fraction is .50 or greater and down to the next whole percentage number
shown in the foregoing tables is that fraction is .49 or less.

        (iii)  The Individual Performance Bonus is intended to reflect an
assessment of the Executive's individual job performance in the areas of the
business for which the Executive has significant management responsibility. The
Board shall identify any specific financial and non-financial goals on which the
Executive's performance will be judged (in addition to overall job performance,
as described above) for the Reference Year, and the Executive shall be informed
of such specific goals no later than the time that he is informed of the Annual
EBITDA Target for such Reference Year. The Board shall determine the amount of
the Executive's Individual Performance Bonus for each Reference Year, based on
the extent to which, in the good faith judgment of the Board, the Executive has
succeeded in achieving (or exceeding) the level of performance reasonably
expected by the Board to be achieved by the Company's senior executives (such
level, including specific goals for the relevant Reference Year, if any, the
"Annual Performance Target"); provided that the Individual Performance Bonus
shall be (x) 0, if the Executive achieves less than 90% of the Annual
Performance Target, (y) 25.00% of the Base Amount, if the Executive achieves
100% of the Annual Performance Target and (z) up to 37.50% of the Base Amount,
if the Executive substantially exceeds the Annual Performance Target. It is
understood that the Company expects a high level of commitment and performance
from its senior executives, and the Executive acknowledges that the assessment
of the Executive's performance is likely to depend on subjective judgments by
the Board. The Executive agrees that the determination by the Board with respect
to the Executive's Individual Performance Bonus shall be conclusive for all
purposes, so long as such determination shall be made in good faith.

        (iv)  Each Incentive Bonus (including the EBITDA Target Bonus and the
Individual Performance Bonus) shall be paid not more than 30 days after a
determination by the Board that the applicable performance goals have been met,
and such determination shall be made not later than 10 days following the filing
of a Form 10-K for the Company, or if the Company is not required to file a
Form 10-K, not later than 10 days following the date upon which the Company's
audited financial statements first become available.

        (e)  Vacations. The Executive shall be entitled to the number of paid
vacation days in each calendar year determined in accordance with the Company's
vacation policy as in effect immediately prior to the execution of this
Agreement.

        (f)    Services Furnished. The Company shall furnish the Executive with
office space, secretarial assistance and such other facilities and services as
shall be suitable to the Executive's position and adequate for the performance
of his duties hereunder.

        (g)  Waiver of Benefits. The Executive acknowledges that he will not
receive any benefits from the Company in connection with the executive
management services provided hereunder except as expressly set forth in this
Section 4, and he hereby waives and relinquishes all rights to benefits under
all of the Company's employee pension plans, welfare benefit plans, tax-deferred
savings plans and other employee benefit arrangements including any insurance or
trust arrangements maintained for the benefit of Company employees.

        5.    TERMINATION

        The Executive's employment hereunder may be terminated under the
following circumstances:

        (a)  Death. The Executive's employment hereunder shall terminate upon
his death.

        (b)  Disability. If the Board determines in good faith, based on medical
evidence acceptable to it, that the Executive has become physically or mentally
disabled or incapacitated during his employment hereunder for a continuous
period of ninety (90) days to such an extent that he shall be unable to perform
his duties hereunder then, notwithstanding the provisions of Section 2, the
Company may, after the expiration of said ninety (90) day period and during the
continuance of such disability or incapacity, give to the Executive a Notice of
Termination (as defined in Section 5(e) hereof) of the Executive's employment
hereunder and such employment shall terminate on the date provided in
Section 5(f) hereof.

        (c)  Termination by the Company. The Company may terminate the
Executive's employment hereunder at any time with or without Cause. For purposes
of this Agreement, the Company shall have "Cause" to terminate the Executive's
employment hereunder upon (A) the engaging by the Executive in willful
misconduct that is materially injurious to the Company, (B) the embezzlement or
misappropriation of funds or property of the Company by the Executive or the
conviction of the Executive of a felony or the entrance of a plea of guilty by
the Executive to a felony or (C) the failure or refusal by the Executive to
devote his full business time and attention (as described in Section 3(b) of
this Agreement) to the performance of his duties and responsibilities hereunder
or any other breach by the Executive of this Agreement in any material respect
if such breach has not been cured by the Executive within thirty (30) days after
the Preliminary Notice (as defined below) has been given to the Executive. For
purposes of this paragraph, no act, or failure to act, on the Executive's part
shall be considered "willful" unless done, or omitted to be done, by him not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company. The Executive shall not be deemed to have been
terminated for Cause, unless the Company shall have given the Executive
(i) notice (the "Preliminary Notice") setting forth, in reasonable detail the
facts and circumstances claimed to provide a basis for termination for Cause,
(ii) a reasonable opportunity for the Executive, together with his counsel, to
be heard before the Board and (iii) a Notice of Termination stating that, in the
good faith judgment of the Board, the Executive was guilty of conduct set forth
in clauses (A), (B) or (C) above, and specifying the particulars thereof in
reasonable detail. Upon receipt of the Preliminary Notice, the Executive shall
have thirty (30) days in which to appear before the Board with counsel, or take
such other action as he may deem appropriate, and such thirty (30) day period is
hereby agreed to as a reasonable opportunity for the Executive to be heard.

        (d)  Termination by the Executive. The Executive may voluntarily
terminate his employment hereunder at any time with or without Good Reason. For
purposes of this Agreement, "Good Reason" shall mean, so long as the Executive
has not been guilty of the conduct set forth in clauses (A), (B) or (C) of
Section 5(c) hereof, (i) a failure by the Company to comply with any material
provision of this Agreement that has not been cured within thirty (30) days
after written notice of such noncompliance has been given by the Executive to
the Company or (ii) the assignment to the Executive by the Company of duties
inconsistent with the Executive's position, duties or responsibilities as in
effect on January 31, 2002, including, but not limited to, any material
reduction in such position, duties or responsibilities or material change in his
title or (iii) the termination without Cause by Samsonite Europe N.V. of the
Amended and Restated Consulting Agreement dated as of February 1, 1998, by and
between Samsonite Europe N.V. and the Executive (the "Consulting Agreement"), in
each case of clauses (ii) through (iii) above, without the consent of the
Executive. The Executive's election to terminate under this Section 5(d) shall
be made by giving Notice of Termination not later than 60 days from, as
applicable, the date that the Company fails to cure under (i) above, the
assignment of duties under (ii) above and the termination of the Consulting
Agreement under (iii) above. Notwithstanding the provisions of clause (ii) of
the first sentence of this Section 5(d), a change in title which represents a
promotion and the assignment of different or additional duties or
responsibilities in connection therewith shall not constitute "Good Reason."

        (e)  Notice of Termination. Any termination of the Executive's
employment by the Company or by the Executive (other than termination pursuant
to Section 5(a) hereof) shall be communicated by written Notice of Termination
to the other party hereto. For purposes of this Agreement, a "Notice of
Termination" shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances, if any, claimed to provide a basis for termination
of the Executive's employment under the provision so indicated.

        (f)    Date of Termination. Except to the extent otherwise herein
provided, "Date of Termination" shall mean (i) if the Executive's employment is
terminated pursuant to Section 5(a), the date of his death, (ii) if the
Executive's employment is terminated pursuant to Section 5(b) or (c), the date
of or a later date specified in the Notice of Termination, or (iii) if the
Executive's employment is terminated pursuant to Section 5(d), the date on which
the Notice of Termination is given. Except as provided in and subject to
Section 6 hereof, the Company shall not have any obligation to Executive for
salary continuation, severance or termination pay upon termination of this
Agreement.

        6.    COMPENSATION UPON TERMINATION

        (a)  If the Executive's employment is terminated (i) by the Company for
Cause, (ii) by the Executive other than for Good Reason, or (iii) by reason of
the Executive's death or disability (pursuant to Section 5(b) hereof), then the
Company shall pay the Executive his full Base Salary through the Date of
Termination (to the extent not otherwise paid through the Date of Termination)
at the rate in effect immediately prior to the Date of Termination, provided
that if the Executive's employment hereunder terminates by reason of his death,
the Company shall continue to make salary payments at the rate of the Base
Salary then in effect in respect of the month of death and three calendar months
immediately following the month of death. In addition, the Executive shall only
be entitled to an Incentive Bonus as provided in Section 6(c).

        (b)  If the Executive's employment is terminated (i) by the Company
without Cause (other than for disability pursuant to Section 5(b) hereof) or
(ii) by the Executive for Good Reason, then the Company shall pay to the
Executive as severance pay in a lump sum, not later than the fifth day following
the Date of Termination, the following amounts, which shall not be discounted to
take into account present value:

        (i)    to the extent not otherwise paid through the Date of Termination,
the Executive's full Base Salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, and

        (ii)  in lieu of any further salary and bonus or other incentive
compensation payments to the Executive for periods subsequent to the Date of
Termination (except as provided in Section 6(c)), a sum equal to $500,000.

        If this Agreement terminates on February 1, 2007, as provided in
Section 2, no severance payment shall be due and payable.

        (c)  Notwithstanding the provisions of Sections 6(a) and (b), the
Executive shall be eligible to receive an Incentive Bonus for a Reference Year
only if the Executive is employed by the Company through the end of such
Reference Year. If the Date of Termination occurs after the end of a Reference
Year and prior to the determination of whether the EBITDA Target Bonus and/or
Individual Performance Bonus for such Reference Year were earned, such EBITDA
Target Bonus and/or Individual Performance Bonus shall be payable if, and to the
extent that, it is determined that such bonuses were earned in accordance with
the provisions of Section 4(d) hereof, and such bonuses, if any, shall be paid
to the Executive at the time specified in Section 4(d)(iv).

        (d)  Any amounts paid pursuant to the provisions of Section 6(b) above
shall be in lieu of any amounts payable to Executive pursuant to any severance
or termination pay program maintained by the Company, and the Executive hereby
expressly waives and relinquishes all rights under any such programs.

        7.    LEGAL FEES; REIMBURSEMENT OF CERTAIN EXPENSES

        The Company shall promptly reimburse the Executive for the reasonable
legal fees and expenses incurred by the Executive in connection with enforcing
or defending any right of the Executive pursuant to this Agreement; provided
that the Company shall have no obligation to reimburse the Executive for any
such fees and expenses unless the resolution of any action taken by the
Executive to enforce such right is in favor of the Executive. In addition, the
Company hereby agrees that the amount of any such legal fees and expenses
reimbursed to the Executive in connection with obtaining or enforcing any right
or benefit provided to the Executive by the Company pursuant to or in accordance
with this Agreement shall not be taken into account by the Company in
determining the aggregate compensation paid or payable to the Executive under
this Agreement.

        8.    INDEMNIFICATION

        The Company shall indemnify the Executive (and his legal
representatives), unless expressly prohibited by applicable law, against all
losses, claims, damages, liabilities, costs, charges and expenses incurred or
sustained by him or his legal representatives in connection with any action,
suit or proceeding to which he (or his legal representatives) may be made a
party by reason of his being or having been a director, officer or employee of
the Company (including payment of expenses in advance of the final disposition
of the proceeding). The Company further agrees, upon demand by the Executive,
promptly to reimburse the Executive for, or pay, any loss, claim, damage,
liability or expense, unless expressly prohibited by applicable law, to which
the Company has agreed to indemnify the Executive pursuant to Sections 7 and 8
hereof. If any action, suit or proceeding is brought or threatened against the
Executive in respect of which indemnity may be sought against the Company
pursuant to the foregoing, the Executive shall notify the Company promptly in
writing of the institution of such action, suit or proceeding. Such action, suit
or proceeding shall be defended by and be under the exclusive control of the
Company and its counsel; except that the Executive shall have the right to
designate separate counsel, acceptable to the Executive in his sole discretion,
and, to the extent of a conflict of interest with the Company, the right to
direct, control and supervise the Executive's defense of such action, suit or
proceeding.

        9.    TAXES

        The Company shall deduct from all amounts payable under this Agreement
all federal, state, local and other taxes required by law to be withheld with
respect to such payments.

        10.  CONFIDENTIALITY AND NONCOMPETITION

        (a)  Unless otherwise required by law or judicial process, the Executive
shall keep confidential all confidential information known to the Executive
concerning the Company and its businesses during his employment with the Company
and for the shorter of three (3) years following the termination of the
Executive's employment with the Company or until such information is publicly
disclosed by the Company or otherwise becomes publicly disclosed other than
through the Executive's actions; provided, that the Executive shall provide
notice to the Company in advance of any disclosure required by law or judicial
process in a timely manner to permit the Company to oppose such compelled
disclosure.

        (b)  The Executive agrees that during his employment with the Company
and for a period of one (1) year thereafter (unless such employment is
terminated by the Company pursuant to Section 5(c) without Cause or by the
Executive pursuant to Section 5(d) with Good Reason, provided that the Company
does not contest that such termination was for Good Reason), he shall not,
directly or indirectly, as a principal, officer, director, employee or in any
other capacity whatsoever, without the prior written consent of the Company,
engage in, or be or become interested or acquire any ownership of any kind in,
or become associated with, or make loans or advance property to any person
engaged in or about to engage in, any business activity that is in substantial
competition (in excess of 15% of net sales of the business) with any of the
businesses engaged in by the Company during the Term in any of the geographic
areas in which such businesses are then conducted by the Company or have been
conducted by the Company during the twelve months preceding the termination of
the Executive's employment. Nothing in this Agreement shall prevent the
Executive from making or holding any investment in any amount in securities
traded on any national securities exchange or traded in the over the counter
market, provided said investments do not exceed one percent (1%) of the issued
and outstanding stock of any one such corporation.

        11.  SUCCESSORS; BINDING AGREEMENT

        (a)  This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company, including, without limitation, any
corporation or corporations acquiring directly or indirectly all or a
substantial portion of the stock, business or assets of the Company, whether by
merger, restructuring, reorganization, consolidation, division, sale or
otherwise (and such successor shall thereafter be deemed the "Company" for the
purposes of this Agreement).

        (b)  This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would be
still payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided hereunder, shall be paid in accordance with the terms
of this Agreement to the Executive's devisee, legatee, or other beneficiary or,
if there be no such beneficiary, to the Executive's estate.

        12.  NOTICE

        For purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given (i) when hand delivered, (ii) when sent if sent
by overnight mail, overnight courier or facsimile transmission or (iii) when
mailed by United States certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive:

Luc Van Nevel
Berchemweg 129
9700 Oudenaarde
Belgium

If to the Company:

Samsonite Corporation
11200 East Forty-Fifth Avenue
Denver, Colorado 80239-3018
Attention: Board of Directors

(with a copy to the attention of: General Counsel, at the same address) or to
such other address as any party may have furnished to the others in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

        13.  SURVIVORSHIP

        The respective rights and obligations of the parties hereunder set forth
in Sections 6, 7, 8, 9 and 10 of this Agreement shall survive any termination of
this Agreement to the extent necessary to the intended preservation of such
rights and obligations.

        14.  REPRESENTATIONS AND WARRANTIES

        The Company represents and warrants that (a) it is fully authorized and
empowered to enter into this Agreement and that its Board has approved the terms
of this Agreement, (b) the execution of this Agreement and the performance of
its obligations under this Agreement shall not violate or result in a breach of
the terms of any material agreement to which the Company is a party or by which
it is bound, (c) no approval by any governmental authority or body is required
for it to enter into this Agreement, and (d) the Agreement is valid, binding and
enforceable against the Company in accordance with its terms, except to the
extent affected or limited by applicable bankruptcy laws or other statutes
governing the rights of creditors generally and any regulations or
interpretations thereof. The Executive represents and warrants that his
execution of this Agreement and his performance of his duties and
responsibilities under this Agreement shall not violate or result in a breach of
the terms of any material agreement to which he is a party or by which he is
bound.

        15.  MISCELLANEOUS

        (a)  Entire Agreement. The parties hereto agree that this Agreement,
together with:

        (i)    the Amended and Restated Consulting Agreement with Samsonite
Europe N.V. dated as of February 1, 1998,

        (ii)  the Nonqualified Stock Option Agreement effective as of July 15,
1998,

        (iii)  the Stock Option Agreement dated as of March 24, 1999,

        (iv)  the Stock Option Agreement dated as of November 12, 1999, and

        (v)  the Stock Option Agreement dated as of February 8, 2000

contain the entire understanding and agreement between them, and supersedes all
prior understandings and agreements between the parties respecting the
employment by the Company of the Executive, and that the provisions of this
Agreement may not be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing signed by the parties hereto.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.

        (b)  Waiver. No waiver by either party hereto at any time of any breach
by the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

        (c)  Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without giving effect to the conflict of laws principles thereof.

        16.  VALIDITY

        The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision or provisions of this Agreement, which shall remain in full force and
effect.

        17.  COUNTERPARTS

        This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

        IN WITNESS WHEREOF, the Company has caused its name to be subscribed to
this Agreement by its duly authorized representative and the Executive has
executed this Agreement as of the date and the year first above written.


SAMSONITE CORPORATION
 
LUC VAN NEVEL
By
/s/  RICHARD H. WILEY      

--------------------------------------------------------------------------------


 
/s/  LUC VAN NEVEL      

--------------------------------------------------------------------------------


Name:
Richard H. Wiley

--------------------------------------------------------------------------------


 
 
Title:
Chief Financial Officer, Treasurer and Secretary

--------------------------------------------------------------------------------


 
 





QuickLinks


Exhibit 10.41
EXECUTIVE MANAGEMENT AGREEMENT
W I T N E S S E T H
